United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________
Appearances:
Cathy Wesley, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-944
Issued: October 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On March 21, 2012 appellant, through his representative, filed a timely appeal of a
March 5, 2012 overpayment decision of the Office of Workers’ Compensation Programs
(OWCP). The Board assigned Docket No. 12-944.
The Board has duly considered the matter and concludes that the case is not in posture for
decision. In finding that appellant received an overpayment of compensation in the amount of
$793.19 from August 3 to 27, 2011 after he returned to work and denying waiver of recovery of
the overpayment, OWCP advised him, in the March 5, 2012 decision, that “The reasons for this
decision are explained in the enclosed memorandum.” The record does not contain the
memorandum. The record also does not contain a copy of appellant’s completed overpayment
recovery questionnaire (Form OWCP-20) which OWCP stated, on February 21, 2012, it had
received.
Section 501.2(c) of the Board’s Rules of Procedure,1 provides that the Board has
jurisdiction “to consider and decide appeals from final decisions of OWCP in any case arising
under FECA [Federal Employees’ Compensation Act].”2 Additionally, the Board’s review is
1

20 C.F.R. § 501.2(c).

2

5 U.S.C. § 8101 et seq.

limited to the evidence which was before OWCP at the issuance of the final decision.3 Since the
record as transmitted to the Board does not contain evidence that OWCP relied upon in reaching
its final decision, the Board is unable to properly “consider and decide” the overpayment issue in
this case. The March 5, 2012 OWCP decision must be set aside and the case remanded to
OWCP for reconstruction and proper assemblage of the record, to be followed by an appropriate
merit decision pursuant to 5 U.S.C. § 8128(b)(1) to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the March 5, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to OWCP for further
action consistent with this order of the Board.
Issued: October 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

See supra note 1.

2

